Name: 2000/781/EC: Commission Decision of 28 November 2000 amending Decision 2000/293/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals in relation to rabies (notified under document number C(2000) 3583) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  research and intellectual property;  agricultural activity;  economic policy
 Date Published: 2000-12-09

 Avis juridique important|32000D07812000/781/EC: Commission Decision of 28 November 2000 amending Decision 2000/293/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals in relation to rabies (notified under document number C(2000) 3583) (Only the English text is authentic) Official Journal L 309 , 09/12/2000 P. 0036 - 0036Commission Decisionof 28 November 2000amending Decision 2000/293/EC on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals in relation to rabies(notified under document number C(2000) 3583)(Only the English text is authentic)(2000/781/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EC(2), and in particular Article 28(2) thereof,Whereas:(1) Community financial aid shall be granted to the Community reference laboratories in the veterinary field designated by the Community to assist them in carrying out their functions and duties.(2) Commission Decision 2000/293/EC of 6 April 2000, on financial aid from the Community for the operation of certain Community reference laboratories in the field of animal health and live animals(3) provides financial assistance to Community reference laboratories having functions and duties in relation to the control of African horse sickness, avian influenza, classical swine fever, Newcastle disease, swine vesicular disease, fish diseases, diseases affecting bivalve molluscs and the assessment of breeding of bovine species.(3) Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines(4) contains functions and duties to be carried out by the Laboratory of the Agence FranÃ §aise de SÃ ©curitÃ © Sanitaire des Aliments de Nancy (AFSSA, Nancy), France.(4) Community financial assistance shall be granted to the AFSSA Laboratory at Nancy.(5) For budgetary reasons, Community assistance should be granted for a period of six months.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/293/EC is amended as follows:The following Article is inserted after Article 8:"Article 8a1. The Community grants financial assistance to France for the functions and duties to be carried out by the laboratory of the AFSSA at Nancy, France, referred to in Annex II to Council Decision 2000/258/EC.2. The Community's financial assistance shall amount to a maximum of EUR 40000 for the period 1 July to 31 December 2000."Article 2This Decision is addressed to the French Republic.Done at Brussels, 28 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.(3) OJ L 95, 15.4.2000, p. 40.(4) OJ L 79, 30.3.2000, p. 40.